Citation Nr: 0947455	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  03- 34 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In that decision, the RO denied service connection 
for prostate cancer due to Agent Orange exposure and for 
erectile dysfunction secondary to prostate cancer.

In October 2009, the Veteran testified at a hearing before 
the undersigned using video-conferencing technology; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran did not set foot in Vietnam.

2.  The Veteran has not been shown to have been exposed to 
Agent Orange during service.

3.  Neither prostate cancer nor erectile dysfunction 
manifested in service and they have not been shown to be 
related to the service.

4.  Erectile dysfunction is a residual of the Veteran's 
prostate cancer, which is not a service-connected disability.



CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).

2.  Erectile dysfunction is not proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. § 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
redefined VA's duty to assist the Veteran in the development 
of a claim. VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In December 2002 and April 2006 letters, the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
service connection for prostate cancer and erectile 
dysfunction.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the April 2006 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the April 2006 letter.

Contrary to VCAA requirements, most of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The timing deficiency was cured by 
readjudication of the claims in February and June 2009 
supplemental statements of the case (SSOCs).  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, service personnel records, and all of the identified 
post-service VA and private treatment records.  The RO also 
requested information from the  U.S. Armed Services Center 
for Unit Records Research (CURR) regarding possible service 
in Vietnam and the U.S. Army and Joint Services Records 
Research Center (JSRRC) regarding possible exposure to 
asbestos while on board a ship.  In addition, the Veteran was 
afforded a February 2003 VA genitourinary examination.

The Board notes that the Veteran claimed service connection 
only for prostate cancer, but the RO also decided a claim for 
service connection for erectile dysfunction secondary to 
prostate cancer based on medical evidence indicating that the 
Veteran had erectile dysfunction residual to his prostate 
cancer.  To the extent that VCAA notice was not provided as 
to the claim for service connection for erectile dysfunction 
on a secondary basis, as this aspect of the claim is being 
denied as a matter of law, the VCAA's notification and 
assistance requirements were not applicable to it.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 
16 Vet. App. 129 (2002) (VCAA inapplicable where the law, and 
not the evidence, is dispositive).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for prostate 
cancer and erectile dysfunction are thus ready to be 
considered on the merits.


Analysis

As an initial matter, the Board notes that the Veteran did 
not engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for a malignant tumor may be granted if 
manifest within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Veterans are entitled to compensation from the DVA if they 
develop a disability resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a veteran must show:  (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service-the so-called 
nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed.Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran was exposed to Agent Orange during service, 
certain listed diseases, including prostate cancer, are 
presumptively service-connected. 38 C.F.R. 
§ 3.307(a)(6)(iii); 38 C.F.R. § 3.309(e); see also 69 Fed. 
Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 
2003).  A Veteran who "served in the Republic of Vietnam" 
between January 9, 1962 and May 7, 1975 is presumed to have 
been exposed during such service to an herbicide agent. 38 
U.S.C.A. § 1116(f).  Thus, if the Veteran "served in the 
Republic of Vietnam" as that term is defined in the 
applicable regulation, service connection for prostate cancer 
would be warranted.  However, the Veteran is not eligible for 
service connection based on herbicide exposure because he did 
not serve in Vietnam as that term is defined in 38 C.F.R. § 
3.307(a)(6)(iii).

Initially, the Board notes that the Veteran was diagnosed 
with prostate cancer in April 2002, and underwent a radical 
perineal prostatectomy in June 2002.  Dr. Rivera's subsequent 
treatment notes, including those from September 2002, 
indicate that there was no evidence that the Veteran still 
had prostate cancer ("diagnosis: prostate cancer NED").  
The February 2003 VA examination report similarly indicates 
that the Veteran currently had no prostate cancer.  The 
Veteran filed his claim for service connection for prostate 
cancer in December 2002.  The June 2003 VA examination report 
indicated that the Veteran had erectile dysfunction as a 
residual of his prostate cancer and surgery.  Consequently, 
the Board will consider whether the Veteran is entitled to 
service connection for prostate cancer or its residuals 
including erectile dysfunction.

As to the claim for service connection on a presumptive 
basis, the Veteran's service personnel records reflect that 
he served on a ship, the U.S.S. Cacapon, which was in the 
waters offshore Vietnam.  However, "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations only  if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii).  The presumption requires that the 
Veteran actually set foot on land in Vietnam.  Haas v. Peake, 
525 F.3d 1168 (2008); VAOPGCPREC 27-97.

The evidence does not reflect that the Veteran set foot on 
land in Vietnam.  He received the Vietnam Service Medal with 
five bronze stars for his service aboard the Cacapon in 
direct support of combat forces in the Vietnam area of 
operations, as well as the Vietnam Campaign Medal with 
device.  Receipt of these awards does not independently 
establish a Veteran's physical presence within the land 
borders of Vietnam or its inland waterways.  See VA 
Adjudication Manual Rewrite, M21-1MR, Part III, Subpart iii, 
Chapter 2, Section E, Topic 33b ("The fact that a veteran 
has been awarded the Vietnam Service Medal does not prove 
that he/she was 'in country' since service members who were 
stationed on ships offshore or who flew missions over the 
RVN, but never set foot in-country, were sometimes awarded 
the Vietnam Service Medal") (emphasis in original).  There 
is nothing in the service personnel records to indicate that 
the Veteran set foot in Vietnam.  Moreover, although 
competent to state that he did in fact set foot in Vietnam, 
the Veteran did not do so.  Rather, he indicated during the 
hearing that, for the most part, he stayed aboard ship (p. 
4).  Moreover, U.S. Armed Services Center for Unit Records 
Research (CURR) indicated in response to the RO's request 
that the Cacapon conducted operations off the Vietnam coast, 
but the only records produced by U.S. Navy ships during this 
time by commissioned U.S. Navy ships that are permanently 
retained, command histories, deck logs, and muster 
rolls/personnel diaries, do not normally annotate individuals 
arriving or going offshore on a routine basis.  The Veteran 
is therefore not entitled to service connection for prostate 
cancer or erectile dysfunction based on service in Vietnam 
because he did not have service in Vietnam as defined in the 
applicable regulations.  

Notwithstanding the presumption, service connection for a 
disability claimed as due to Agent Orange exposure may be 
established by showing that the Veteran has a disability that 
was in fact causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997).  The Veteran claimed 
during the hearing that he served in the laundry room and the 
ship's store and that, in handling the laundry from 
servicemen who had set foot in Vietnam, he may have been 
exposed to Agent Orange (p. 3).  In addition, Dr. Rivera 
wrote in a January 2006 letter that "it is a possibility 
that the [Veteran] came in contact with clothes that had the 
substance known as Agent Orange present in them.  This 
substance has been known to cause cancer."

The Veteran is competent to testify as to his observations.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  In addition, lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, conflicts with Jandreau).  
However, the Veteran's claim that he may have been exposed to 
herbicide is, on its face, speculative.  He did not indicate 
that he directly observed anything that indicated that any 
laundry he handled had been exposed to herbicide.  He said 
only that he may have been exposed to Agent Orange in this 
manner.  Moreover, a May 2009 JSRRC memorandum indicated that 
there was no evidence that Navy or Coast Guard ships used, 
stored, tested, or transported tactical herbicides or that a 
shipboard Veteran was exposed to tactical herbicides based on 
contact with equipment that was used in Vietnam.  This 
memorandum weighs against the Veteran's assertions of 
possible herbicide exposure.  We conclude that the appellant 
has not established an adequate factual foundation for 
establishing exposure to Agent Orange.

As to Dr. Rivera's opinion, it lacks probative value.  Dr. 
Rivera noted the possibility that the Veteran came in contact 
with clothes containing Agent Orange and that Agent Orange 
has been known to cause cancer.  He did not indicate that he 
had concluded that the Veteran had in fact been exposed to 
Agent Orange in this manner, and did not explain any reasons 
for such a conclusion.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning).  Moreover, as 
noted above, the evidence does not support the assertion that 
the Veteran came in contact with clothing that had Agent 
Orange on them.  To this extent, Dr. Rivera's statement is 
based on an inaccurate factual premise.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (a medical opinion based on an 
inaccurate factual premise is not probative).

Therefore, the Veteran has not established that his prostate 
cancer or erectile dysfunction is causally linked to Agent 
Orange exposure.

Finally, there is no evidence that the Veteran's prostate 
cancer or erectile dysfunction is otherwise related to 
service.  See 38 U.S.C.A. § 1113(b) (the failure to establish 
service connection on a presumptive basis does not preclude 
consideration of service connection on a direct incurrence 
basis).  The service treatment records are silent for 
genitourinary complaints, treatment, or diagnoses, other than 
November 1968 diagnosis and treatment of acute urethritis, 
and the genitourinary system, anus, rectum and prostate were 
normal on the December separation examination.  The Veteran 
has not alleged that he had symptoms of either disability in 
service or until many years thereafter, and the first 
evidence of prostate cancer is the April 2002 diagnosis of 
this disease followed by diagnosis of erectile dysfunction.   
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between discharge from active 
service and any medical complaints or documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection).  Moreover, none of the private or VA 
treatment records or the February 2003 VA examination report 
indicates a relationship between either disability and 
service.  Based upon the cumulative record, we conclude that 
prostate cancer was first manifest years post service and 
that there is no nexus to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Finally, to the extent that the Veteran has claimed service 
connection for erectile dysfunction secondary to prostate 
cancer, in view of the Board's denial of service connection 
for prostate cancer, there is no legal basis for granting 
service connection for erectile dysfunction as secondary to 
prostate cancer.  Where, as here, service connection for the 
primary disability has been denied, the Veteran cannot 
establish entitlement to service connection for a secondary 
condition as a matter of law.  See 38 C.F.R. § 3.310(a) 
(providing for service connection for a disability only where 
such disability is proximately due to or the result of a 
disease or injury that is already service-connected); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

For the foregoing reasons, the preponderance of the evidence 
is against the claims for service connection for prostate 
cancer and erectile dysfunction.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claims 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for prostate cancer, 
claimed as due to Agent Orange exposure, is denied.

Entitlement to service connection for erectile dysfunction, 
to include as secondary to prostate cancer, is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


